DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8, 10, 11, and 13-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/23/2020.
Response to Amendment and Status of Claims
Applicant's amendment, filed 04/09/2021, has been entered. Claims 1, 3, 6, 7, 9, and 12 are amended, claims 4 and 5 are cancelled, and no claims are newly added. Accordingly, claims 1-3 and 6-20 are pending with claims 1, 3, 6, 7, 9, and 12 considered in this Office Action. Claims 8, 10, 11, and 13-20 remain withdrawn as described above.
Applicant’s amendments have obviated the previously set forth rejections under U.S.C. 112. Additionally, the amendment does not introduce new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (U.S. 3,372,083).
Regarding claim 1, Evans teaches compositions and articles form the reaction of an isocyanate terminated polyurethane and the isocyanate adduct of bitumen (meeting claimed ‘method for preparing a polyurethane-modified asphalt’). Specifically, Evans teaches a polymerization inhibitor such as benzoyl chloride (Col. 8 lines 4-6), a catalyst (Col. 8 lines 6-27; Col. 8 lines 15-18 tin catalyst examples), an isocyanate component such as MDI (Col. 7 line 44), and polyol (Col. 7 lines 58-61 “the polyols… and the polyisocyanate are reacted together to give polyurethane prepolymers…”; specific polyols described at Col. 5 lines 30-33 including castor oil).
prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). 
In the instant case, the reaction of a polymerization inhibitor, catalyst, isocyanate component, and polyol in the order claimed would be prima facie obvious to the person of ordinary skill in the art in view of Col. 7 lines 67-75 which teach that “[t]he prepolymers are prepared according to procedures well known to the art… Dry nitrogen is the most convenient. Temperatures and times for reaction will depend on the volume of materials used, the reactivity of the reactants, and the desired molecular weight of the prepolymer and so forth.” The person of ordinary skill in the art would recognize and appreciate from this disclosure that the polymerization inhibitor, catalyst, and isocyanate component could be placed in a reactor first followed by the addition of a polyol to the reactor while stirring at room temperature under nitrogen atmosphere.
As for step (c) as claimed, Example II teaches where the polyurethane prepolymer is produced using castor oil and TDI in a reactor at a temperature of 70°C for two hours.
Evans then teaches reacting the obtained polyurethane prepolymer with bituminous material (meeting claimed asphalt which is a known synonym) under high temperatures (Col. 4 lines 42-73; “[t]he bituminous substance and the isocyanate are reacted together in an enclosed vessel, reactor and so forth under an atmosphere of an inert or non-reactive gas, such as nitrogen…Heat is applied as necessary to speed the reaction. The temperatures involved will depend upon the speed of reaction of the polyisocyanate. Heat may also be applied to soften or melt the bituminous substance” at lines 62-70.) Additionally, Evans teaches in Example IX that the combination of asphalt and polyurethane prepolymer are maintained at 80°C (equivalent to 176°F) which is taken to meet the broadest reasonable interpretation of ‘high temperature’ as claimed.
Regarding claim 2, Evans teaches the method as applied to claim 1 above and further teaches that the preferred prepolymers have a free isocyanato content of from about 0.5 to 4.0% by weight (Col. 7 lines 50-60; broadly 1-10%) and the ratio is additionally described in Tables II-VI (meeting the claimed feature requiring the reaction between the isocyanate component and the polyol has an R index ranging from 1.4 to 2.0). To be clear, the R index is the isocyanate index see spec at Page 3 3rd paragraph).
Evans is silent to the amount of polymerization inhibitor.
However, it would be prima facie obvious for the person of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of polymerization inhibitor such that they arrived at 0.01% to 3% by weight with respect to the total mass of the isocyanate component and the polyol because the polymerization inhibitor is recognized as a result effective variable.
To be clear, in view that Evans teaches at Col. 7 lines 70-74 that “[t]emperatures and times for reaction will depend on the volume of materials used, the reactivity of the reactants, and the desired molecular weight of the prepolymer and so forth” and at Col. 8 lines 4-6 “[i]f it is desired to slow down the polyurethane forming reaction, such acid reacting substance as benzoyl chloride may be added”, the person of ordinary skill in the art would recognize, appreciate, and be readily capable to optimize the result effective variable, benzoyl chloride polymerization inhibitor amount, in order to control the polyurethane reaction.
Regarding claim 3, Evans teaches the method of claim 1 as applied above and further teaches that the catalyst is included in an amount from about 0.05 to 3 parts by weight (Col. 8 lines 24-27) and that the catalyst is selected from various materials including but not limited to dibutyl tin dilaurate which would meet the claimed ‘organotin-based catalyst’ as claimed.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Evans as applied to claim 1 above, and further in view of Coffey and Walton (U.S. 2,517,765).
Regarding claim 6, Evans teaches the method as applied to claim 1 above but fails to teach the production method of the polyol.
Coffey and Walton (hereinafter Coffey) teaches a method of production of dehydrated castor oil (title) including a diluent such as acetone (Col. 2 line 6). Coffey also teaches that the process may be carried out at sub-atmospheric (note: taken to meet vacuum as claimed) pressures (Col. 7 lines 54-56) and not exceed a maximum temperature of about 550F (note: approximately 288C) (Col. 7 lines 45-48). Coffey also teaches that the dehydration and polymerization temperatures are well known by those skilled in the art (Col. 7 lines 51-53). While Coffey does not expressly describe the sub-atmospheric pressure values, the person of ordinary skill in the art before the effective filing date of the claimed invention would consider 0.05 MPa to 0.2 MPa to be sub-atmospheric pressures. Moreover, the person of ordinary skill in the art could and would routinely determine the appropriate vacuum conditions for the process.
The person of ordinary skill in the art would find it obvious to look to the teachings of Coffey because Coffey discloses that the dehydrated castor oil manufactured by the disclosed method produces a high quality castor oil with less equipment and more simply than previously known (Col. 7 lines 70-74).
Therefore, it would be obvious to the person of ordinary skill in the art to modify the teachings of Evan to include the processing of Coffey to produce the polyol (castor oil) so as to produce a high quality castor oil for use in the method of Evans.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Evans as applied to claim 1 above, and further in view of Janoski (U.S. 5,421,876) and Koga et al. (U.S. 3,505,275).
Regarding claim 7, Evans teaches the method as applied to claim 1 above and specifically teaches the production of the prepolymer meeting step c of claim 1 but fails to teach the inclusion of a chain extender, plasticizer, and anti-foaming agent as claimed.
Janoski teaches a solvent-free organoclay-filled asphaltic polyurethane dispersion and method of making it. Specifically, Janoski teaches preferred plasticizers as additives including 
Janoski does not teach that the phase extender is one of the materials as claimed or the anti-foaming agent.
Koga et al. (hereinafter “Koga”) teaches a process for producing non-foaming urethane type polymers that includes using metal oxides such as calcium oxide to prevent foaming during reaction (Col. 2 lines 43-54) and also discloses that a minor amount of trimethylol propane may be included (Col. 3 line 31) with regard to the reaction of the polyol. Notably, Koga also appreciates the importance of the improvement in wettability when additives are included in the asphalt composition (Col. 3 lines 60-73).
It would be obvious to the person of ordinary skill in the art before the effective filing date of the invention to include the plasticizer of Janoski as well as the anti-foaming agent and chain extender of Koga so as to produce an improved polyurethane modified asphalt with promoted adhesion and wettability.
Evans, Janoski, and Koga do not teach the ratio of reaction between the prepolymer and the additional additives expressly; however, it would be obvious and within the routine skill of the ordinary artisan to determine the appropriate ratio so as to achieve the desired and/or improved resultant asphalt composition.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Evans as applied to claim 1 above, and further in view of Terry et al. (U.S. 5,981,010).
Regarding claim 9, Evans teaches the method as applied to claim 1 above but fails to teach that the resultant mixture in step d is stirred at 120-130C for 10 to 30 min.
Terry teaches a polyurethane modified bitumen coating composition where the components are brought together in a heater-mixer with the bitumen and heated to about 180F 
Terry is silent to the duration of the mixing; however, the person of ordinary skill in the art could readily determine/optimize the appropriate duration of mixing to be 10 to 30 minutes as the mixing would be recognized as a result effective variable. Appropriate duration of mixing would ensure the achievement of the desired degree of homogeneity of the blended materials.
Regarding claim 12, Evans teaches the method as applied to claim 1 above but fails to teach that step d comprises baking the asphalt or asphalt mixture material system at 135C for 3 hours and then adding the polyurethane prepolymer at 110-120C while shearing. Evans does teach that the examples are mixed for 2 hours (Example IX).
Terry teaches a polyurethane modified bitumen coating composition where the components are brought together in a heater-mixer with the bitumen and heated to about 180F or higher, such 200F to 300F to provide the urethane polymer bitumen composition (Col. 4 lines 47-51; equivalent to 82C to 148C which overlaps the claimed temperature range of 120-130C).
Terry is silent to the duration of the mixing; however, the person of ordinary skill in the art could readily determine/optimize the appropriate duration of mixing to be 10 to 30 minutes as the mixing would be recognized as a result effective variable. Appropriate duration of mixing would ensure the achievement of the desired degree of homogeneity of the blended materials. Additionally, it has been held that the selection of any order of mixing ingredients is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Response to Arguments
Applicant’s amendments have necessitated the new grounds of rejection applied to claim 6. 
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive.
With regard to Applicant’s arguments regarding the Marshall stability values, it is respectfully noted that those features are not claimed. Additionally, even if those features were present in the claim, there is no evidence or other information to demonstrate that the prior art (Evans) would not possess such Marshall stability values.
In response to Applicant’s arguments regarding Examples 7-12 and 17-19 of the instant specification, it is respectfully noted that there are no claim features currently directed to Marshall stability and that it has been held that ‘to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range’ In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731